Citation Nr: 0946623	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to January 
1975.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned at the Boston, Massachusetts, 
RO in October 2009.  The hearing transcript is of record and 
was reviewed.


FINDING OF FACT

The competent evidence of records indicates that there is no 
credible stressor relating the Veteran's PTSD to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in June 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In this regard, this letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  This letter also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the October 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
June 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2009).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, VA treatment 
records, and private treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of a 
verifiable stressor linking the Veteran's PTSD to active duty 
service, as such, the Board finds that the Veteran has not 
satisfied all elements of McLendon.  Therefore, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a) (2009).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor:  (1) A person must have been 'exposed to a 
traumatic event' in which 'the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others' and (2) 'the 
person's response [must have] involved intense fear, 
helplessness, or horror.'  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The Veteran contends that he has incurred PTSD as a result of 
his active service.
The Board notes initially that the Veteran has a competent 
medical diagnosis of PTSD, as noted in the October 2006 VA 
psychological consultation note.  However, as will be further 
explained below, service connection for PTSD must be denied 
because there is no verified in-service stressor relating the 
Veteran's PTSD to his active duty service.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  If the VA determines 
the Veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, 'If the Veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

The Veteran does not assert that he was engaged in combat.  
Indeed, the Veteran's DD Form 214 shows that the Veteran was 
assigned to the USS Columbus which sailed predominantly in 
the Mediterranean Sea during the Veteran's tenure.  The 
service records show that the Veteran served in the Navy.  
His military occupational specialty (MOS) of fireman does not 
suggest any combat related activity.  Thus, the Board finds 
that the provisions of 1154(b) do not apply in this case.  
Since the Veteran was not engaged in combat, the Veteran's 
in-service stressors must be corroborated.

The Veteran asserts that while serving aboard the USS 
Columbus he witnessed several incidents, including a 
machinist mate's foot being severed, a mess cook being shot 
and killed after entering the missile room, and a turret 
explosion on board.  These incidents  all occurred while the 
ship was in the Mediterranean Sea.  Additionally, the Veteran 
initially noted another incident where two shipmates fell off 
the ship while docked in Puerto Rico and drowned. 

The only incident for which the Veteran can provide an 
approximate date of occurrence is the incident wherein the 
Veteran witnessed a machinist mate's foot being severed.  The 
Veteran stated in an October 2006 statement that this 
incident occurred in approximately January 1974.  The Veteran 
was assigned to secure the hatches.  When the Veteran 
released one of the hatches that was attached to a chain, it 
fell on the machinist mate's foot, severing it.  In July 
2007, the National Archives and Records Administration 
responded that the records pertaining to this incident were 
undergoing the process of being declassified and the request 
would need to be sent again.  In November 2008, after the 
second request, the National Archives and Records 
Administration provided a negative reply regarding this 
incident.  

With regard to the other claimed stressors, the Veteran 
failed to provide sufficient information to allow for 
verification of their occurrence.  At the October 2009 travel 
board hearing, the Veteran stated that he believed the 
incidents happened at some time during 1974 while the USS 
Columbus was sailing in the Mediterranean Sea, but he was not 
completely sure.  Evidence of record indicates that the USS 
Columbus was deployed to the Mediterranean Sea from November 
1973 through May 1974.  Without a narrower time frame of 
approximately 90 days or less, VA is unable to formulate a 
request to the Joint Services Records Research Service 
(JSRRC) to research records to see if the actual events 
occurred.  In addition, the Veteran has not submitted or 
indicated any evidence that would corroborate his alleged in-
service stressors nor is there any evidence shown by his 
service records.  After considering the evidence of record, 
the Board finds that the Veteran does not have a verified or 
verifiable stressor.  In the absence of a verified or 
verifiable stressor event which is the cornerstone of a PTSD 
claim, service connection for PTSD must be denied.  38 C.F.R. 
§ 3.304(f).  Without verification of the Veteran's stressors, 
there is no need to discuss the question of medical nexus.  
See 38 C.F.R. § 3.304(f).

The preponderance of the evidence is against a grant of 
service connection for PTSD, while the Veteran has been 
diagnosed with PTSD, he has not alleged any in-service 
stressor event which is verified.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement for service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


